DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 23 November 2020, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 11 has been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
Specification
The use of the term “Inconel” at paragraph [0022] of the Specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 was previously restricted and Applicant elected a species not including claim 11 in the Response dated 14 August 2019.  Claim 11 has been repeatedly presented in the listing of claims with the status identifier “Original,” however the claim is understood to be “Withdrawn.” Applicant is encouraged to correct the status deniers.
In the interest of advancing prosecution, the examiner will treat claim 11 as though it recited the correct status identifier.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade name Inconel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or a metal alloy and, accordingly, the identification/description is indefinite.
Claim 20 recites “a U shaped profile” at lines 4-5” and “the U shaped profile” at line 5.  Later, the claim recites “a U shaped profile” at line 6.  It is unclear how many U shaped profiles the claim requires, and to which profiles subsequent “the U shaped profiles” reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5
Claim 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 1,987,164 to Turnquist (hereinafter “Turnquist”).
Regarding claim 1, Turnquist discloses a process of forming a metallic ring shaped member comprising the steps of: providing a flat strip of material (20); roll forming the flat strip of material to form an asymmetric profile (profile visible in Figs. 2 and 5; using rollers 21, 22) in the flat strip material (20) wherein the asymmetric profile is defined by a U shaped profile having a pair of distally extending legs (see Fig. 2), one of the pair of distally extended legs extends first height (left terminal side, see Fig. 2) from a base (U-shaped arc cross section, see Fig. 2) of the U shaped profile and the other one of the pair of distally extended legs (right terminal side, see Fig. 2) extends a second height from the base of the U shaped profile, the first height is different from the second height (see Fig. 2); coiling the formed asymmetric profile into an overlapping ring (see Fig. 3), cutting the circular shape to a predetermined length (see Col. 2, lines 46-51); and joining the ends of the predetermined length forming the ring shaped member 
When reading the preamble in the context of the entire claim, the recitation “a turbine engine seal” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The examiner understands the shape of the ring produced by the method of Turnquist to be functional as a seal depending on the geometry of the turbine component to be sealed, and further understands that the ring would, when positioned on part of a turbine engine, at least partially block or seal a portion of the turbine engine.
Thus, Turnquist is understood to at least teach the limitations of claim 1.
Regarding claim 2, Turnquist teaches the limitations of claim 1, and further Turnquist discloses that the step of roll forming includes continuously bending the flat strip of material (20; see Col. 2, lines 29-38).
Regarding claim 5, Turnquist teaches the limitations of claim 1, and further Turnquist discloses that the U shaped profile forming the step of roll forming is a continuous bent asymmetric profile (see Fig. 2) and the U shaped profile defines a gap (space between respective extended legs).
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turnquist as applied to claim 1 above, and further in view of United States Patent 5,375,854 to Carlisle et al. (hereinafter “Carlisle”)
Regarding claim 4, Turnquist teaches the limitations of claim 1, however Turnquist does not explicitly disclose that the flat strip of material is formed of a material selected from a group consisting of Inconel 718, Inconel 625 and C263.  Turnquist teaches that the material (20) may be sheet metal (Col. 2, lines 19-24).
Carlisle teaches a method for forming a ring (20) from a roll formed sheet material (10; Col. 3, lines 42-47).  Carlisle teaches that the sheet material may be formed of Inconel 625 (see Col. 4, lines 54-55).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Turnquist to perform roll forming on any conventional sheet metal material, including Inconel 625, as taught by Carlisle. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the roll forming process performed by Turnquist could be predictably performed using a conventional material which is known to be formable by roll forming, without modification of the principles of operation of Turnquist.
Thus, the combination of Turnquist and Carlisle teaches the limitations of claim 4.
Claims 1-3, 5-7, 9, 12-16 and 18-20
Claims 1-3, 5-7, 9, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2004/0250596 to Hermanson (hereinafter ”Hermanson”) in view of United States Patent 1,987,164 to Turnquist (hereinafter “Turnquist”).
Regarding claim 1, Hermanson teaches a process of forming a metallic ring shaped member comprising the steps of: providing a flat strip of material (71); roll forming the flat strip of material to form an asymmetric profile (see paragraph[ [0053] and paragraph [0061]) in the flat strip material (74) wherein the asymmetric profile is defined by a U shaped profile having a pair of distally extending legs (see Fig. 54), one of the pair of distally extended legs extends first height (82AD) from a base (102AD) of the U shaped profile and the other one of the pair of distally extended legs (106AD) extends a second height (see Fig. 54) from the base of the U shaped profile, the first height is different from the second height (see Fig. 54).
When reading the preamble in the context of the entire claim, the recitation “a turbine engine seal” is not limiting because the body of the claim describes a complete invention and the language Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The examiner understands the shape of the ring produced by the method of Hermanson to be functional as a seal depending on the geometry of the turbine component to be sealed, and further understands that the ring would, when positioned on part of a turbine engine, at least partially block or seal a portion of the turbine engine.
Hermanson does not explicitly disclose coiling the formed asymmetric profile into an overlapping ring, cutting the circular shape to a predetermined length; and joining the ends of the predetermined length forming the ring shaped member, however such coiling, cutting, and joining are conventional in the art of roll forming annular structures.  The material may be pre-formed into shape using a continuous forming method (see claim 15).
For example, Turnquist teaches forming an annular structure (30) by roll forming. Turnquist teaches forming a profile by roll forming (with rollers 21, 22) and coiling the profile into an overlapping ring (see Fig. 3), cutting the circular shape to a predetermined length (see Col. 2, lines 46-51); and joining the ends of the predetermined length forming the seal (Col. 4, line 74 – Col. 5, line 10). 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hermanson to include a step of forming the material into an overlapping ring, trimming the material to size, and then joining the ends, as taught by Turnquist. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably recognize that such continuous forming would predictably increase the efficiency of forming multiple rings while manufacturing.
Thus, the combination of Hermanson and Turnquist teaches the limitations of claim 1.
Regarding claim 2, the combination of Hermanson and Turnquist teaches the limitations of claim 1, and further Turnquist discloses that the step of roll forming includes continuously bending the flat strip of material (20; see Col. 2, lines 29-38).
Regarding claim 3, the combination of Hermanson and Turnquist teaches the limitations of claim 1, and further Hermanson teaches that the step of roll forming includes a plurality of passes forming the asymmetric profile (see paragraph [0054; multiple roll sets disclosed).
Regarding claim 5, the combination of Hermanson and Turnquist teaches the limitations of claim 1, and further Hermanson discloses that the U shaped profile forming the step of roll forming is a continuous bent asymmetric profile (see Fig. 54) and the U shaped profile defines a gap (space between respective extended legs).
Regarding claim 6, the combination of Hermanson and Turnquist teaches the limitations of claim 5, and further Hermanson discloses that the step of roll forming includes deforming the distally extending legs forming V shaped profiles on opposing sides of the U shaped profile (see Fig. 54; each leg terminates in a V shaped profile).
Regarding claim 7, the combination of Hermanson and Turnquist teaches the limitations of claim 6, and further Hermanson teaches that the step of roll forming includes compressing the V shaped profiles to contact the U shaped profile at a zero inside radius defining at least two peaks separated by the gap defined by the U shaped profile 
Regarding claim 9, the combination of Hermanson and Turnquist teaches the limitations of claim 7, and further Hermanson teaches including a step of deforming the distally extending legs to form a radius such that the distally extends legs extend at a predetermined angle (see Fig. 54; legs shown having different configuration than other leg options, compare e.g. Fig. 53).
Regarding claim 12, the combination of Hermanson and Turnquist teaches the limitations of claim 6, and further Hermanson teaches that the step of roll forming includes compressing the V shaped profiles to contact the U shaped profile and forming a 180 degree bend defining at least two peaks separated by a gap by the U shaped profile (see Figures 27 and 28, profiles may be bent such that the bend produced is 180 degrees).
Regarding claim 13, Hermanson teaches a process of forming a metallic ring shaped member comprising the steps of: providing a flat strip of material (71); roll forming by continuously bending the flat strip of material in a plurality of passes (see paragraph [0054; multiple roll sets disclosed) to form an asymmetric profile (see paragraph[ [0053] and paragraph [0061]) in the flat strip material (74) wherein the asymmetric profile is defined by a U shaped profile having a pair of distally extending legs (see Fig. 54), one of the pair of distally extended legs extends first height (82AD) from a base (102AD) of the U shaped profile and the other one of the pair of distally extended legs (106AD) extends a second height (see Fig. 54) from the base of the U shaped profile, the first height is different from the second height (see Fig. 54).
When reading the preamble in the context of the entire claim, the recitation “a turbine engine seal” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The examiner understands the shape of the ring 
Hermanson does not explicitly disclose coiling the formed asymmetric profile into an overlapping ring, cutting the circular shape to a predetermined length; and joining the ends of the predetermined length forming the ring shaped member, however such coiling, cutting, and joining are conventional in the art of roll forming annular structures.  The material may be pre-formed into shape using a continuous forming method (see claim 15).
For example, Turnquist teaches forming an annular structure (30) by roll forming. Turnquist teaches forming a profile by roll forming (with rollers 21, 22) and coiling the profile into an overlapping ring (see Fig. 3), cutting the circular shape to a predetermined length (see Col. 2, lines 46-51); and joining the ends of the predetermined length forming the seal (Col. 4, line 74 – Col. 5, line 10). 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hermanson to include a step of forming the material into an overlapping ring, trimming the material to size, and then joining the ends, as taught by Turnquist. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably recognize that such continuous forming would predictably increase the efficiency of forming multiple rings while manufacturing.
Thus, the combination of Hermanson and Turnquist teaches the limitations of claim 13.
Regarding claim 14, the combination of Hermanson and Turnquist teaches the limitations of claim 13, and further Hermanson teaches that the U shaped profile formed in the step of roll forming is a continuous bent asymmetric profile and the U shaped profile defines a gap (see Fig. 54).
Regarding claim 15, the combination of Hermanson and Turnquist teaches the limitations of claim 13, and further Hermanson discloses that the step of roll forming includes deforming the distally extending legs forming V shaped profiles on opposing sides of the U shaped profile (see Fig. 54; each leg terminates in a V shaped profile).
Regarding claim 16, the combination of Hermanson and Turnquist teaches the limitations of claim 15, and further Hermanson teaches that the step of roll forming includes compressing the V shaped profiles to contact the U shaped profile at a zero inside radius defining at least two peaks separated by the gap defined by the U shaped profile (see Fig. 54).  While Figure 54 illustrates only one of the V shaped profiles being compressed, at least Figures 27 and 28 teach that a V shaped profile can be compressed by rollers to product the claimed geometry.  It would be within the level of ordinary skill in the art to produce hemmed sections instead of the geometry shown in Figure 54, as Hermanson teaches that the hemmed portions could be folded differently if desired for the ring profile (see paragraph [0065]).
Regarding claim 18, the combination of Hermanson and Turnquist teaches the limitations of claim 14, and further Hermanson teaches including a step of deforming the distally extending legs to form a radius such that the distally extends legs extend at a predetermined angle (see Fig. 54; legs shown having different configuration than other leg options, compare e.g. Fig. 53, angle understood to be predetermined).
Regarding claim 19, the combination of Hermanson and Turnquist teaches the limitations of claim 15, and further Hermanson teaches that the step of roll forming includes compressing the V shaped profiles to contact the U shaped profile and forming a 180 degree bend defining at least two peaks separated by a gap by the U shaped profile (see Figures 27 and 28, profiles may be bent such that the bend produced is 180 degrees).
Regarding claim 20, Hermanson teaches a process of forming a ring shaped member comprising the steps of: providing a flat strip of material (71); roll forming by continuously bending the flat strip of material in a plurality of passes (see paragraph [0054; multiple roll sets disclosed) to form an asymmetric profile (see paragraph[ [0053] and paragraph [0061]) in the flat strip material (74) wherein the asymmetric profile includes a U shaped profile with opposing peaks (see Fig. 54) formed on opposing sides of the U shaped profile and wherein the asymmetric profile is defined by a U shaped profile having a pair of distally extending legs (see Fig. 54), one of the pair of distally extended legs extends first height (82AD) from a base (102AD) of the U shaped profile and the other one of the pair of distally extended legs (106AD) extends a second height (see Fig. 54) from the base of the U shaped profile, the first height is different from the second height (see Fig. 54). 
When reading the preamble in the context of the entire claim, the recitation “a turbine engine seal” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The examiner understands the shape of the ring produced by the method of Turnquist to be functional as a seal depending on the geometry of the turbine component to be sealed, and further understands that the ring would, when positioned on part of a turbine engine, at least partially block or seal a portion of the turbine engine.
Hermanson does not explicitly disclose coiling the formed asymmetric profile into an overlapping ring, cutting the circular shape to a predetermined length; and joining the ends of the predetermined length forming the ring shaped member, however such coiling, cutting, and joining are conventional in the art of roll forming annular structures.  The material may be pre-formed into shape using a continuous forming method (see claim 15).
For example, Turnquist teaches forming an annular structure (30) by roll forming. Turnquist teaches forming a profile by roll forming (with rollers 21, 22) and coiling the profile into an overlapping 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hermanson to include a step of forming the material into an overlapping ring, trimming the material to size, and then joining the ends, as taught by Turnquist. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably recognize that such continuous forming would predictably increase the efficiency of forming multiple rings while manufacturing.
Thus, the combination of Hermanson and Turnquist teaches the limitations of claim 20.
Claims 4, 8, and 17
Claims 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hermanson and Turnquist as applied to claims 1 and 13 above, and further in view of United States Patent 5,240,263 to Nicholson (hereinafter “Nicholson”).
Regarding claim 4, the combination of Hermanson and Turnquist teaches the limitations of claim 1, however the combination does not explicitly disclose that the strip of material is one of Inconel 718, Inconel 625 and C263.  However, it is known in the art of rings to form them from Inconel 718.
For example, Nicholson teaches a metallic ring (see Fig. 3) formed by a deformation technique (see Col. 10, lines 17-23).  Nicholson teaches that the ring may be formed from a material such as Inconel 718 (see Col. 9, lines 19-27) depending on the desired environment for the ring.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Hermanson and Turnquist to form the ring form a well-known material, such as from Inconel 718, as taught by Nicholson. (See MPEP 2143(A)). The resulting method would predictably produce the ring seal member in the manner taught by Nicholson, while allowing for the ring to be used in a different environment where the properties of Inconel 718 are desired.
Thus, the combination of Hermanson, Turnquist, and Nicholson teaches the limitations of claim 4.
Regarding claim 8, the combination of Hermanson and Turnquist teaches the limitations of claim 1, however the combination does not explicitly disclose that step of annealing the seal following joining the ends. However, it is known in the art of rings to treat them, including by annealing..
For example, Nicholson teaches a metallic ring (see Fig. 3) formed by a deformation technique (see Col. 10, lines 17-23).  Nicholson teaches that the ring may be formed from a material such as Inconel 718 (see Col. 9, lines 19-27) depending on the desired environment for the ring.  Nicholson teaches that, for some environments, the ring may be finished and heat treated to anneal the ring (see Col. 9, lines 34-36) to increase corrosion resistance.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Hermanson and Turnquist to treat the ring to change its material properties, such as by annealing, as taught by Nicholson. (See MPEP 2143(C)). The resulting method would predictably produce the ring seal member in the manner taught by Nicholson, while allowing for the ring to be used in a different environment where corrosion resistance is desirable. 
Thus, the combination of Hermanson, Turnquist, and Nicholson teaches the limitations of claim 8.
Regarding claim 17, the combination of Hermanson and Turnquist teaches the limitations of claim 13, however the combination does not explicitly disclose that step of annealing the seal following joining the ends. However, it is known in the art of rings to treat them, including by annealing..
For example, Nicholson teaches a metallic ring (see Fig. 3) formed by a deformation technique (see Col. 10, lines 17-23).  Nicholson teaches that the ring may be formed from a material such as Inconel 718 (see Col. 9, lines 19-27) depending on the desired environment for the ring.  Nicholson 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Hermanson and Turnquist to treat the ring to change its material properties, such as by annealing, as taught by Nicholson. (See MPEP 2143(C)). The resulting method would predictably produce the ring seal member in the manner taught by Nicholson, while allowing for the ring to be used in a different environment where corrosion resistance is desirable. 
Thus, the combination of Hermanson, Turnquist, and Nicholson teaches the limitations of claim 17.
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-3, 5-7, 9-10, 12-16, and 18-20 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-3, 5-7, 9-10, 12-16, and 18-20 were previously rejected as anticipated by McCormick.
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-3, 5-7, 9-10, 12-16, and 18-20 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 4 was previously rejected over the combination of McCormick and Gardner.
Claims 8 and 17 were previously rejected over the combination of McCormick and Kamon.
Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record is directed to forming rings by roll forming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/10/2021